DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the amendment filed on 31 March 2021. As directed by the amendment: Claims 32, 44, 45, 48, and 50 have been amended, Claims 1-31, 38-43, 49, and 51 have been cancelled,  and no claims have been added.  Thus, Claims 32-37, 44-48, and 50 are presently pending in this application.
Claim Interpretation
Claims 48 and 50 recite that the steps are performed “without measuring a temperature of the lumen/airway wall”. The Examiner is interpreting this limitation as meaning that the energy application is performed, and feedback is provided, based on impedance measurement values, not directly measured temperature values. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-37 and 44-47 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of U.S. Patent No. 10,278,765. Although the the claims of the present application recites a method with nearly identical limitations recited in the system claims of U.S. Patent No. 10,278,765. The claims of the present application only recite the additional requirement of causing a lumen wall to reach a temperature from 50 0C to 80 0C for 20 seconds or less, however, this step would be obvious in view of Danek et al. As described in detail below, Danek et al. discloses a method for treating a lumen wall of an airway in a lung (Abstract, Paragraph 0020, 0043) wherein applying energy to the lumen wall to cause the lumen wall to reach a temperature from 50 0C to 80 0C (Paragraph 0029, 0044) for 20 seconds or less (Paragraph 0029, 0044). Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to apply the energy causing a lumen wall to reach a temperature from 50 0C to 80 0C for 20 seconds or less, in order to ensure treatment to the airway of a lung, as also taught by Danek et al. (Abstract, Paragraph 0020, 0043). 
Claims 48 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of U.S. Patent No. 10,278,765. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application recites a method with nearly identical limitations recited in the system claims of U.S. Patent No. 10,278,765. The claims of the present application only recite the additional requirement that the system performs the method without measuring a temperature of the lumen wall, however, this step would be obvious in view of He et al. As described in detail below, He et al. teaches a method for treating tissue comprising applying energy to tissue based on impedance (Abstract), wherein the system does not include a separate temperature monitor (system of Fig. 6 does not include a separate temperature monitor, Col. 7, Lines 54-67) and wherein the controller is configured to control power without any direct temperature measurements (Col. 3, Lines 20-45, Col. 2, Lines 25-60, Col. 8, Lines 10-30). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to apply the energy to tissue with a system without any direct temperature measurements, as taught by He et al., in order to eliminate the need to measure both values such as to reduce cost or the possibility of additional failing elements, or further to provide more accurate calculated data, also taught by He et al (Abstract, Col. 3, Lines 20-25, “Impedance vs Temperature”, Fig. 4, Col. 6, Lines 40-67). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-35, and 44-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danek et al. (US Publication No. 2006/0247746, previously cited) in view of Budd et al. (US Patent No. 6,640,119, previously cited).
Regarding Claims 32, 33, 44, and 47, Danek et al. discloses a method for treating a lumen wall of an airway in a lung (Abstract, Paragraph 0020, 0043), the method comprising: applying energy, via an energy deliver apparatus including an expandable member (44, Fig. 2, with legs 36, Fig. 3, Paragraph 0023, 0021, 0027) movable between a collapsed configuration and an expanded configuration (expansion and contraction of basket 44, Paragraph 0023, 0021, 0027), wherein a plurality of energy delivery elements (46, Fig. 3, Paragraph 0024-0025) are disposed on the expandable member, to the lumen wall to cause the lumen wall to reach a temperature from 50 0C to 80 0C (Paragraph 0029, 0044) for 20 seconds or less (Paragraph 0029, 0044), wherein an amount of the energy is based on one of a plurality of different set impedance values (Paragraph 0011-0013, 0034, 0036, 0043, Claims 26, 43), including applying the energy until at least one of the plurality of different set impedance values is reached (Paragraph 0011-0013, 0034, 0036, 0043, Claims 26, 43). Danek et al. does not specifically disclose wherein each of the different set of impedance values corresponds to a different expansion level of the expandable member, wherein the different set impedance values increase as the expansion level of the expandable member increases.  Budd et al. teaches a method of providing treatment to tissue (Col. 3, Lines 30-35, Col. 4, Lines 33-50) based on impedance values using an expandable member (88, 80, Fig. 4, 96, 121, Fig. 3, Col. 5, Lines 4-14, Col. 6, Lines 25-60) wherein each of the    different set impedance values corresponds to a distance between the first treatment site and the second treatment site (Col. 6, Lines 25-50, 63- Col. 7. Line 33), and determining the distance between the first treatment site and the second treatment site based on an expansion level of the expandable member (see flowcharts of Fig. 9. 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65), wherein each of the different set impedance values corresponds to a different expansion level of the expandable member (see flowcharts of Fig. 9, 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65), wherein the different set impedance values increase as the expansion level of the expandable member increases (see flowcharts of Fig. 9, 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the treatment method disclosed by Danek et al. to have each of the different set of impedance values correspond to a different expansion level of the expandable member, and further wherein the different set impedance values increase as the expansion level of the expandable member increases, as taught by Budd et al. in order to more accurately and specifically provide treatment to the tissue by determining tissue characteristics such as tissue location, depth, and type, in order to minimize collateral tissue damage, as also taught by Budd et al. (Col. 1, Lines 28-44, Col. 2, Lines 1-37). 
Regarding Claim 34, Danek et al. discloses a method for treating a lumen wall of an airway in a lung (Abstract, Paragraph 0020, 0043), the method comprising applying energy to an airway wall in the lung (Abstract, Paragraph 0020, 0043) to reduce a resistance of the airway to airflow (Paragraph 0002, 0005, 0027, 0043). 
Regarding Claim 35, Danek et al. discloses the method further wherein applying the energy damages smooth muscle tissue in the lung (Paragraph 0043, 0005).  
Regarding Claims 45-46, Danek et al. discloses determining at least one initial impedance value and determining a plurality of different set impedance values (Paragraph 0011-0013, 0034, 0036, 0043, Claims 26, 43), but does not specifically disclose delivering a pre-treatment energy pulse to the lumen wall; and determining at least one initial impedance value using the pre-treatment energy pulse.  Budd et al. teaches a method of providing treatment to tissue (Col. 3, Lines 30-35, Col. 4, Lines 33-50) based on impedance values using an expandable member (88, 80, Fig. 4, 96, 121, Fig. 3, Col. 5, Lines 4-14, Col. 6, Lines 25-60), delivering a pre-treatment energy pulse to the lumen wall (step 15, Fig. 15,  step 102, Fig. 9, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65); and determining at least one initial impedance value using the pre-treatment energy pulse (see flowcharts of Fig. 9, 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65). It would have been obvious to one having ordinary skill in the art at the time of the invention to deliver a pre-treatment energy pulse to the lumen wall; and to determine at least one initial impedance value using the pre-treatment energy pulse, as taught by Budd et al., in the method disclosed by Danek et al. in order to assess the contact, function, and location of the treatment electrodes prior to providing the treatment energy, as also taught by Danek et al. (Paragraph 0034, 0036, 0043) and Budd et al. (Abstract, Col. 3, Lines 30-35, Col. 4, Lines 33-50). 
Claims 36 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danek et al., in view of Budd et al., further in view of Danek et al. ‘494 (US Publication No. 2004/0031494, previously cited). 
Regarding Claims 36 and 37, Danek et al. discloses the method further wherein applying the energy damages smooth muscle tissue in the lung (Paragraph 0043, 0005), which likely would also damage nearby nerve tissue and epithelial tissue, but Danek et al. and Budd et al. in combination do not specifically disclose that the applied energy damages nerve tissue and epithelial tissue. However, Danek et al. ‘494 teaches a method of treating a lung by the application of energy to a lumen of the lung (Abstract), wherein applying the energy damages nerve tissue and epithelial tissue in the lung (Paragraph 0053, 0059, 0077, 0045).  It would have been obvious to one having ordinary skill in the art at the time of the invention to also configure the application of energy to damage nerve tissue and epithelial tissue in the lung, as taught by Danek et al. ‘494, in the method disclosed by Danek et al. and Budd et al in combination, in order to reduce the ability of the lung tissue to contract to reduce the resistance of an airway, as also taught by Danek et al. ‘494 (Paragraph 0038,0040, 0041, 0043, Abstract)
Claims 48 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Danek et al. in view of Budd et al., further in view of He et al. (US Patent No. 6,423,057, previously cited).
Regarding Claim 48, Danek et al. discloses a method for treating a lumen wall of an airway in a lung (Abstract, Paragraph 0020, 0043), the method comprising: based on an impedance value (Paragraph 0011-0013, 0034, 0036, 0043, Claims 26, 43), applying energy, via an energy deliver apparatus including an expandable member (44, Fig. 2, with legs 36, Fig. 3, Paragraph 0023, 0021, 0027) movable between a collapsed configuration and an expanded configuration (expansion and contraction of basket 44, Paragraph 0023, 0021, 0027), wherein a plurality of energy delivery elements (46, Fig. 3, Paragraph 0024-0025) are disposed on the expandable member, to an airway wall in the lung (Abstract, Paragraph 0020, 0043) to reduce a resistance of an airway defined by the airway wall to airflow (Paragraph 0002, 0005, 0027, 0043), wherein an amount of the energy is based on one of a plurality of different set impedance values (Paragraph 0011-0013, 0034, 0036, 0043, Claims 26, 43), further including controlling the applied energy based on a measured impedance of the airway wall (Paragraph 0011-0013, 0034, 0036, 0043, Claims 26, 43).  Danek et al. does not specifically disclose wherein each of the different set of impedance values corresponds to a different expansion level of the expandable member.  Budd et al. teaches a method of providing treatment to tissue (Col. 3, Lines 30-35, Col. 4, Lines 33-50) based on impedance values using an expandable member (88, 80, Fig. 4, 96, 121, Fig. 3, Col. 5, Lines 4-14, Col. 6, Lines 25-60) wherein each of the    different set impedance values corresponds to a distance between the first treatment site and the second treatment site (Col. 6, Lines 25-50, 63- Col. 7. Line 33), and determining the distance between the first treatment site and the second treatment site based on an expansion level of the expandable member (see flowcharts of Fig. 9. 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65), wherein each of the different set impedance values corresponds to a different expansion level of the expandable member (see flowcharts of Fig. 9, 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65), wherein the different set impedance values increase as the expansion level of the expandable member increases (see flowcharts of Fig. 9, 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the treatment method disclosed by Danek et al. to have each of the different set of impedance values correspond to a different expansion level of the expandable member, as taught by Budd et al. in order to more accurately and specifically provide treatment to the tissue by determining tissue characteristics such as tissue location, depth, and type, in order to minimize collateral tissue damage, as also taught by Budd et al. (Col. 1, Lines 28-44, Col. 2, Lines 1-37).
Furthermore, Danek et al. discloses that the energy is delivered based on impedance values (Paragraph 0034, 0036, 0043, Claims 26, 43), including embodiments that do not require temperature measurements for feedback (Paragraph 0034, 0036, 0043, Claims 26, 43), but does not specifically disclose that the system performs the method without measuring a temperature of the lumen wall. He et al. teaches a method for treating tissue comprising applying energy to tissue based on impedance (Abstract), wherein the system does not include a separate temperature monitor (system of Fig. 6 does not include a separate temperature monitor, Col. 7, Lines 54-67) and wherein the controller is configured to control power without any direct temperature measurements (Col. 3, Lines 20-45, Col. 2, Lines 25-60, Col. 8, Lines 10-30). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to apply the energy to tissue with a system without any direct temperature measurements, as taught by He et al., in order to eliminate the need to measure both values such as to reduce cost or the possibility of additional failing elements, or further to provide more accurate calculated data, also taught by He et al (Abstract, Col. 3, Lines 20-25, “Impedance vs Temperature”, Fig. 4, Col. 6, Lines 40-67) in the method of treatment disclosed by Danek et al. and Budd et al. in combination.
Regarding Claim 50, Danek et al. discloses a method for treating a lumen wall of an airway in a lung (Abstract, Paragraph 0020, 0043), the method comprising simultaneously applying therapeutic radiofrequency energy (Paragraph 0029, 0027, 0031), via an energy deliver apparatus including an expandable member (44, Fig. 2, with legs 36, Fig. 3, Paragraph 0023, 0021, 0027) movable between a collapsed configuration and an expanded configuration (expansion and contraction of basket 44, Paragraph 0023, 0021, 0027), wherein a plurality of energy delivery elements (46, Fig. 3, Paragraph 0024-0025) are disposed on the expandable member, to circumferentially spaced apart treatment sites of an airway wall (44, Fig. 2, Paragraph 0023-0024), to damage tissue at each of the treatment sites (Paragraph 0031, 0031, 0023-0024), wherein an amount of the radiofrequency energy is based on one of a plurality of different set impedance values (Paragraph 0011-0013, 0034, 0036, 0043, Claims 26, 43),  further including controlling the applied energy based on a measured impedance of the airway wall (Paragraph 0011-0013, 0034, 0036, 0043, Claims 26, 43). Danek et al. does not specifically disclose wherein each of the different set of impedance values corresponds to a different expansion level of the expandable member.  Budd et al. teaches a method of providing treatment to tissue (Col. 3, Lines 30-35, Col. 4, Lines 33-50) based on impedance values using an expandable member (88, 80, Fig. 4, 96, 121, Fig. 3, Col. 5, Lines 4-14, Col. 6, Lines 25-60) wherein each of the    different set impedance values corresponds to a distance between the first treatment site and the second treatment site (Col. 6, Lines 25-50, 63- Col. 7. Line 33), and determining the distance between the first treatment site and the second treatment site based on an expansion level of the expandable member (see flowcharts of Fig. 9. 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65), wherein each of the different set impedance values corresponds to a different expansion level of the expandable member (see flowcharts of Fig. 9, 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65), wherein the different set impedance values increase as the expansion level of the expandable member increases (see flowcharts of Fig. 9, 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the treatment method disclosed by Danek et al. to have each of the different set of impedance values correspond to a different expansion level of the expandable member, as taught by Budd et al. in order to more accurately and specifically provide treatment to the tissue by determining tissue characteristics such as tissue location, depth, and type, in order to minimize collateral tissue damage, as also taught by Budd et al. (Col. 1, Lines 28-44, Col. 2, Lines 1-37).
Furthermore, Danek et al. discloses that the energy is delivered based on impedance values (Paragraph 0034, 0036, 0043, Claims 26, 43), including embodiments that do not require temperature measurements for feedback (Paragraph 0034, 0036, 0043, Claims 26, 43), but does not specifically disclose that the system performs the method without measuring a temperature of the lumen wall. He et al. teaches a method for treating tissue comprising applying energy to tissue based on impedance (Abstract), wherein the system does not include a separate temperature monitor (system of Fig. 6 does not include a separate temperature monitor, Col. 7, Lines 54-67) and wherein the controller is configured to control power without any direct temperature measurements (Col. 3, Lines 20-45, Col. 2, Lines 25-60, Col. 8, Lines 10-30). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to apply the energy to tissue with a system without any direct temperature measurements, as taught by He et al., in order to eliminate the need to measure both values such as to reduce cost or the possibility of additional failing elements, or further to provide more accurate calculated data, also taught by He et al (Abstract, Col. 3, Lines 20-25, “Impedance vs Temperature”, Fig. 4, Col. 6, Lines 40-67) in the method of treatment disclosed by Danek et al. and Budd et al. in combination.
Response to Arguments
The Applicant's arguments filed in the Response filed 31 March 2021 have been fully considered but they are not persuasive. 
The Applicant has amended Claims 32, 48, and 50 to include additional limitations, partly from previous Claims 38-43 (now cancelled). The Applicant specifically argues (Pages 6-7 of Response) that none of the previously cited Danek et al., He et al., Budd et al., nor Danek et al. ‘494 teaches these newly added limitations to Claims 32, 48, and 50. However, the Examiner disagrees with these arguments. With respect to Claim 32, and similar limitations in Claims 48 and 50, Danek et al. discloses a method for treating a lumen wall of an airway in a lung (Abstract, Paragraph 0020, 0043), the method comprising: applying energy, via an energy deliver apparatus including an expandable member (44, Fig. 2, with legs 36, Fig. 3, Paragraph 0023, 0021, 0027) movable between a collapsed configuration and an expanded configuration (expansion and contraction of basket 44, Paragraph 0023, 0021, 0027), wherein a plurality of energy delivery elements (46, Fig. 3, Paragraph 0024-0025) are disposed on the expandable member, to the lumen wall to cause the lumen wall to reach a temperature from 50 0C to 80 0C (Paragraph 0029, 0044) for 20 seconds or less (Paragraph 0029, 0044), wherein an amount of the energy is based on one of a plurality of different set impedance values (Paragraph 0011-0013, 0034, 0036, 0043, Claims 26, 43), including applying the energy until at least one of the plurality of different set impedance values is reached (Paragraph 0011-0013, 0034, 0036, 0043, Claims 26, 43). The Examiner agrees that Danek et al. does not specifically disclose wherein each of the different set of impedance values corresponds to a different expansion level of the expandable member. However, the Examiner maintains that Budd et al. teaches this feature as described above.  Budd et al. teaches a method of providing treatment to tissue (Col. 3, Lines 30-35, Col. 4, Lines 33-50) based on impedance values using an expandable member (88, 80, Fig. 4, 96, 121, Fig. 3, Col. 5, Lines 4-14, Col. 6, Lines 25-60) wherein each of the    different set impedance values corresponds to a distance between the first treatment site and the second treatment site (Col. 6, Lines 25-50, 63- Col. 7. Line 33), and determining the distance between the first treatment site and the second treatment site based on an expansion level of the expandable member (see flowcharts of Fig. 9. 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65), wherein each of the different set impedance values corresponds to a different expansion level of the expandable member (see flowcharts of Fig. 9, 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65), wherein the different set impedance values increase as the expansion level of the expandable member increases (see flowcharts of Fig. 9, 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65). It would have been obvious to one having ordinary skill in the art at the time of the invention to configure the treatment method disclosed by Danek et al. to have each of the different set of impedance values correspond to a different expansion level of the expandable member, as taught by Budd et al. in order to more accurately and specifically provide treatment to the tissue by determining tissue characteristics such as tissue location, depth, and type, in order to minimize collateral tissue damage, as also taught by Budd et al. (Col. 1, Lines 28-44, Col. 2, Lines 1-37). Therefore, the Examiner maintains that the combination of Danek et al. and Budd et al. as described above teaches these features of Claims 32, 48, and 50.
The Applicant specifically argues (Pages 6-7 of Response):
Budd is directed to electrophysiology apparatus, which is used to measure and visualize electrical activity in a patient's heart. (col. 1, lines 15-25)….The system of Budd is used only for mapping the heart. See, e.g., FIG. 15. Therefore, Budd does not disclose or suggest "wherein an amount of the radiofrequency energy is based on one of a plurality of different set impedance values, wherein each of 
Application No.: 16/364,518Attorney Docket No.: 11710-0007-02000the different set impedance values corresponds to a different expansion level of the expandable member," that energy being able to "cause the lumen wall to reach a temperature from 50 OC to 80 OC for 20 seconds or less," as recited by claim 32. Since Budd is used only for mapping, it cannot disclose or suggest the use of set impedance values for determining an amount of energy to deliver to a patient in order to cause a lumen wall to reach 50 OC to 80 C, which would require amounts of energy significantly greater than those use to perform the mapping conducted in Budd. 

However, the Examiner disagrees with this argument. Budd et al. teaches a method of providing treatment to tissue (Col. 3, Lines 30-35, Col. 4, Lines 33-50) based on impedance values using an expandable member (88, 80, Fig. 4, 96, 121, Fig. 3, Col. 5, Lines 4-14, Col. 6, Lines 25-60). In particular, Budd explicitly discloses a “therapy catheter” (Col. 2, Lines 6-20) which “may be inserted into the heart to perform ablation or other corrective treatment” (Col. 3, Lines 30-35), wherein “the therapy catheter electrode set 46 includes at least one therapy delivery electrode 60, and preferably one or more monitoring electrodes 62, and one or more locator electrodes 68” (Col. 4, Lines 33-36). Therefore, the Examiner maintains that Budd et al. teaches a method of providing treatment to tissue, and not “only for mapping” as argued by the Applicant. Budd et al. further teaches wherein each of the    different set impedance values corresponds to a distance between the first treatment site and the second treatment site (Col. 6, Lines 25-50, 63 - Col. 7. Line 33), and determining the distance between the first treatment site and the second treatment site based on an expansion level of the expandable member (see flowcharts of Fig. 9. 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65), wherein each of the different set impedance values corresponds to a different expansion level of the expandable member (see flowcharts of Fig. 9, 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65), wherein the different set impedance values increase as the expansion level of the expandable member increases (see flowcharts of Fig. 9, 10, 15, Col. 6, Line 63-Col. 7, Line 33, Col. 11, Line 50 – Col. 12, Line 35, Lines 58-65). Danek et al. was used to teach the other limitations of Claims 32, 48, and 50 with respect to the applied energy steps as described in detail above (with the exception of additional details regarding “without measuring a temperature of the airway wall” of Claims 48 and 50, wherein the He et al. reference was added as described above). Therefore, in response to the Applicant's arguments against the references individually (Pages 6-7 of Response), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, Claims 32, 48, and 50 remain rejected as described in detail above. 
No additional specific arguments were made with respect to the previously cited He et al. or Danek et al. ‘494 references, or with respect to dependent Claims 33-37 and 44-47. Therefore, Claims 32-37, 44-48, and 50 remain rejected as described in detail above. 
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792